Citation Nr: 1519263	
Decision Date: 05/05/15    Archive Date: 05/19/15

DOCKET NO.  13-25 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to Dependency and Indemnity Compensation benefits, to include entitlement to service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran had active service from January 1966 to December 1967.  He died in December 2011, and the appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating determination by the Department of Veterans Affairs (VA) Regional Office in Philadelphia, Pennsylvania (RO).  During the pendency of this appeal, the record was transferred to the RO in San Juan, Puerto Rico.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A hearing on appeal will be granted if an appellant expresses a desire to appear in person.  38 C.F.R. § 20.700 (2014).  An appellant has 90 days from notification of certification to request a personal hearing from the Board.  38 C.F.R. § 20.1304(a) (2014).  The appellant's claim was certified to the Board in February 2014.  Although the appellant did not request a Board hearing on her August 2013 substantive appeal, in a March 2014 statement, she filed a timely request for a videoconference hearing before the Board at the RO.  Since such hearings are scheduled by the RO, the Board is remanding the case for that purpose, in order to satisfy procedural due process.  

Accordingly, the case is REMANDED for the following action:

The RO must schedule the appellant for a videoconference hearing, pursuant to her March 2014 request, at the earliest available opportunity.  The RO should notify the appellant and her representative of the date and time of the hearing, in accordance with 38 C.F.R. § 20.704(b) (2014), and should associate a copy of such notice with the claims file.  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

